Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
The claims 1-37 are allowed.  Specifically, the independent Claims 1, 12, 23 and 34 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1,12, 23 and 34. Regarding 101, the claims directed to  a specific set of computer-implemented steps to provide improved  anomaly detection in the presence of large numbers of sensors by using random projection to reduce the dimensionality of the sensor data into a global or region aggregate and converting the reduced dimensionality data into a Monte Carlo estimate which can then be used to generate a result for the efficient anomaly identification by applying a single global or region hypothesis test to the Monte Carlo estimate.. The claims are therefore directed to a "practical application" under Prong Two, and the rejection have been withdrawn.
 Though the prior arts search, the prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1,12 and 23: “ generating a global or region aggregate by consolidating a per-feature statistical analysis for the sensor data into the 

Claim 34: “generating reduced dimensionality data by reducing dimensionality of the sensor data; constructing a MSET (Multivariate State Estimation Technique) model using the reduced dimensionality data; 7PATENT Atty. Dkt. No. ORA200090-US-NP performing hypothesis testing using a single hypothesis, wherein a result is generated by applying the single hypothesis to the MSET model using the reduced dimensionality data; and performing anomaly identification using the  result of the hypothesis testing.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner Notes
In claim 1, Claim recites “A computer program product embodied on a computer readable medium”  and current discloser cites such medium is “Non-volatile media”([0065]). Therefore, with respect to current application disclosure, the medium is not signal, rather patent eligible subject matter. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864